
	

116 HR 2726 : Banning Smoking on Amtrak Act of 2019
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2726
		IN THE SENATE OF THE UNITED STATES
		December 18, 2019 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 49, United States Code, to prohibit smoking on Amtrak trains.
	
	
 1.Short titleThis Act may be cited as the Banning Smoking on Amtrak Act of 2019. 2.Prohibition on smoking on Amtrak trains (a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:
				
					24323.Prohibition on smoking on Amtrak trains
 (a)ProhibitionBeginning on the date of enactment of the Banning Smoking on Amtrak Act of 2019, Amtrak shall prohibit smoking on board Amtrak trains. (b)Electronic Cigarettes (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section.
 (2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..
 (b)Conforming amendmentThe table of sections for chapter 243 of title 49, United States Code, is amended by adding at the end the following:
				
					
						24323. Prohibition on smoking on Amtrak trains..
			Passed the House of Representatives December 17, 2019.Cheryl L. Johnson,Clerk
